DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,985,750 in view of Nadot et al. (US 2003/0021131 and Nadot hereinafter)
Regarding claim 1, see Table 1 below.
Claim 22 of application 17/223,004 (APP’004)
Claim 1 of US 10,985,750 (PAT’’ 750)
Comments
22. (New) A nanosecond pulser comprising: an energy storage capacitor; one or more switch circuits coupled with the fast capacitor, each of the one or more switch circuits comprising: one or more solid state switches; a snubber resistor; a snubber capacitor; and a snubber diode; a transformer comprising: a transformer core; a first primary winding wound at least partially around a portion of the transformer core, each of the one or more switch circuits are coupled with at least a portion of the first primary winding; and a secondary winding wound at least partially around a portion of the transformer core; and an output electrically coupled with the secondary winding that outputs electrical pulses having a peak voltage greater than about 1 kilovolt and a rise time of less than 150 nanoseconds.
1. A digital pulser comprising: a fast capacitor; a switch circuit electrically coupled with the fast capacitor; a transformer comprising: a transformer core; a primary winding wound at least partially around a portion of the transformer core, the switch circuit is coupled with at least a portion of the primary winding; and a secondary winding wound at least partially around a portion of the transformer core; and an output electrically coupled with the secondary winding that outputs electrical pulses having a peak voltage greater than about 1 kilovolt and a rise time of less than 150 nanoseconds; wherein less than 50% of the energy stored within the fast capacitor is discharged to the transformer during a switch cycle.
The “ energy storage capacitor” and the “fast capacitor” were considered to be referring to the same element




PAT’ 750 fails to disclose one or more switch circuits comprising: a snubber resistor, a snubber capacitor; and a snubber diode

Table 1
PAT’ 750 fails to disclose one or more switch circuits comprising: a snubber resistor, a snubber capacitor; and a snubber diode.
	However, Nadot discloses [see fig. 5(a), 65a] one or more switch circuits comprising: a snubber resistor [35], a snubber capacitor [36]; and a snubber diode [33].
Therefore, in view of Nadot it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the one or more switch circuits comprising: a snubber resistor, a snubber capacitor, and a snubber diode as taught by Nadot in order to improve in a protection circuit for the switching elements.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,985,750 in view of Nadot et al.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,985,750 in view of Nadot et al.
Regarding claim 25, PAT’ 750 in view of Nadot, wherein the snubber capacitor and the snubber diode are arranged in series [fig. 5a].
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,985,750 in view of Nadot et al.
Regarding claim 27, as seen in Table 1 above, PAT’ 750 further discloses wherein during each switch cycle of the one or more switches 10% - 40% of the energy stored within energy storage capacitor is drained.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,985,750 in view of Nadot et al.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,985,750 in view of Nadot et al.
Allowable Subject Matter
Claims 32-40 are allowed.
Claims 28-29 would be allowable upon timely filing of a terminal disclaimer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842